Citation Nr: 1453388	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar strain, osteoarthritic changes at L3/ L4/L5, multilevel discogenic disease, and herniated disc disease ("low back disability"), to include as secondary to service-connected chronic mechanical low back pain and service-connected degenerative disc disease with herniated nucleus pulposus at C6-C7. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The evidence shows that the Veteran's low back disability is related to service and is part of the same disease process as his service-connected chronic mechanical low back pain.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the Veteran is currently diagnosed with lumbar strain, osteoarthritic changes at L3/ L4/L5, multilevel discogenic disease, and herniated disc disease.  In August 2014, the Board requested a medical opinion from a VHA expert to address whether the Veteran's back disorders are part of the same disease process, whether the Veteran's currently claimed low back disability is related to service, and whether his claimed low back disability was caused by or aggravated by either of his service-connected back disabilities.

In a November 2014 response, the VHA medical expert discussed the pertinent medical history and opined that the Veteran's chronic mechanical low back pain, osteoarthritic changes at L3/ L4/L5, multilevel discogenic disease, and herniated disc disease were part of the same process, and that the former represented clinical symptoms of the latter.  He also explained that since the Veteran had 20 years of active service with labor that included heavy lifting, it was highly likely that the currently-diagnosed osteoarthritic changes at L3/ L4/L5 and multilevel discogenic disease started manifesting while in service.  In support of this conclusion, he referenced 10 documented medical complaints of lower back pain and muscle spasm during active service, most of which were corroborated with heavy lifting or physical activity, as well as a recent study published in Military Medicine on low back pain.  The VHA expert also opined that it was reasonable to assert that osteoarthritic changes at L3/ L4/L5 and multilevel discogenic disease were part of a continuous, degenerative multifactorial process that contributed to chronic low back pain.  He cited a medical article titled "Low back pain in the uniformed service member: approach to surgical treatment based on a review of literature" in support of his conclusion.    

While a VA examiner had previously opined in March 2009 that the Veteran's currently claimed low back disability was not related to his service-connected chronic mechanical low back pain, she did not provide a rationale to support her conclusion and did not address all of the elements needed for a determination of whether service connection was warranted on a secondary basis.  By contrast, the VHA medical expert opinion included a detailed review of the Veteran's medical history and provided a thorough, reasoned conclusion that adequately addressed both direct and secondary theories of service connection.  Therefore, the VHA medical expert opinion holds significantly greater probative value than the VA examiner's opinion, and based upon this medical expert determination, service connection for a low back disability is warranted. 


ORDER

Service connection for lumbar strain, osteoarthritic changes at L3/ L4/L5, multilevel discogenic disease, and herniated disc disease is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


